IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,262



                    EX PARTE MARK RUSSELL MCKEE, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. C-34,147 IN THE 244 TH DISTRICT COURT
                           FROM ECTOR COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty pursuant to a plea

bargain, was convicted of burglary of a habitation, and sentenced to ten years’ imprisonment. He did

not appeal his conviction.

       Applicant contends that his plea was involuntary because the plea agreement cannot be

followed. We remanded this application to the trial court for findings of fact and conclusions of law.

       The plea papers, admonishments, judgment and trial transcripts all reflect that the plea
                                                                                                   2

agreement specifically included the provision that this sentence would run concurrently with

Applicant’s ten year federal sentence imposed in December 2006. The federal judgment requires

and specifically states that the federal sentence is to begin when the state sentence expires. The

terms of Applicant’s plea bargain were not met, therefore Applicant is entitled to relief. Ex parte

Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. C-34,147 in the 244th Judicial District Court

of Ector County is set aside, and applicant is remanded to the custody of the Sheriff of Ector County

to answer the charge against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 18, 2009
Do Not Publish